                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

     ERIKA POGORZELSKA,                        )
                                               )
                         Plaintiff,            )
                                               )          No. 19 C 5683
           v.                                  )
                                               )          Magistrate Judge Finnegan
     VANDERCOOK COLLEGE OF MUSIC               )
     and ERIC BALLENGER,                       )
                                               )
                         Defendants.           )

                                          ORDER

        Plaintiff Erika Pogorzelska has filed suit alleging that her college classmate,

Defendant Eric Ballenger, sexually assaulted and battered her on August 25, 2017.

Plaintiff also charges Defendant VanderCook College of Music (“VanderCook”) with being

deliberately indifferent to her report of the sexual assault and retaliating against her in

violation of Title IX of the Education Amendments Act of 1972, 20 U.S.C. § 1681 et seq.

Currently before the Court is VanderCook’s motion to compel production of certain

materials Plaintiff withheld as privileged: (1) three pages from Plaintiff’s journals and

diaries from August 25, 2017 to the present; and (2) three text messages Plaintiff’s mother

sent to her on August 14, 2019. At VanderCook’s request, and without objection from

Plaintiff, this Court conducted an in camera review of the disputed documents. For the

reasons stated here, the motion [72, 73] is granted in part and denied in part.

                                       DISCUSSION

I.      Journal Pages

        Plaintiff does not dispute that VanderCook is entitled to certain journal entries she

prepared at the suggestion of her therapist given her allegations of specific emotional
injuries and symptoms as a result of Defendants’ actions, including stress, anxiety,

depression, difficulty sleeping, flashbacks of the alleged sexual assault, difficulty focusing,

post-traumatic stress disorder, and panic attacks. (Doc. 52, Am Cmpl., ¶¶ 55-57). For

this reason, Plaintiff has produced four pages of her seven-page journal that address her

“physical, emotional or mental condition, any alleged injuries suffered consequent to the

alleged inappropriate contact, and any damages in the Complaint.” (Doc. 77, at 2; Doc.

73-1, at 6, Pl’s Response to VanderCook’s First Set of Requests to Produce No. 18).

       Plaintiff withheld the three additional journal pages because she says they do not

concern the specific events in question in this lawsuit, and her privacy rights outweigh

any interest VanderCook has in the documents. (Doc. 77, at 2). 1 VanderCook objects

that Plaintiff has taken an “overly narrow view of relevance,” noting that the withheld

journal entries “could show not only the distress that may have resulted from the events

in this case, but other sources of distress that could have contributed to Plaintiff’s alleged

emotional and mental symptoms and conditions.” (Doc. 72, at 2, 8). VanderCook seeks

“confirmation” that the journal entries are truly not relevant. (Id. at 9).

       After reviewing the journal pages in camera, the Court is satisfied that one of them

(In Camera Review_001) is not responsive to VanderCook’s discovery requests or

relevant to Plaintiff’s claims. The motion to compel production of this document is denied.

The remaining two documents (In Camera Review _002 and _003), however, contain



1
         Plaintiff relies on Aebischer v. Stryker Corp., No. 05-2121, 2006 WL 2038545 (C.D. Ill.
July 19, 2006), to support her claimed right of privacy. But there the court simply concluded that
it needed to conduct an in camera review to assess the relevancy of the plaintiff’s diary entries.
Id. at *2. Aebischer, in turn, cites to Quiroz v. Hartgrove Hosp., No. 97 C 6515, 1998 WL 341812
(N.D Ill. June 12, 1998), where the court held, after completing an in camera review, that the
plaintiff could withhold private diary entries that were “not found to be particularly pertinent to this
case” and “not . . . likely to produce evidence usable at trial.” Id. at *3.
                                                   2
statements about Plaintiff’s mental state that may be relevant to assessing the source of

her emotional damages. The motion is granted as to these documents, which must be

produced.

II.      Text Messages

         VanderCook also seeks to compel production of three text messages that Plaintiff’s

mother sent to her on August 14, 2019. Plaintiff argues that the messages are all

protected from disclosure by the attorney-client privilege and the work product doctrine.

         A.      Attorney-Client Privilege

         The attorney-client privilege protects communications made “(1) in confidence; (2)

in connection with the provision of legal services; (3) to an attorney; and (4) in the context

of an attorney-client relationship.” U.S. v. BDO Seidman, LLP, 492 F.3d 806, 815 (7th

Cir. 2007). The purpose of the privilege is to “‘encourage full and frank communication

between attorneys and their clients and thereby promote broader public interests in the

observance of law and administration of justice.’” Shaffer v. Am. Med. Ass’n, 662 F.3d

439, 446 (7th Cir. 2011) (quoting Upjohn Co. v. U.S., 449 U.S. 383, 389 (1981)). The

party claiming the attorney-client privilege bears the burden of proving it applies.

BankDirect Capital Fin., LLC v. Capital Premium Fin., Inc., 326 F.R.D. 176, 180 (N.D. Ill.

2018).

         Plaintiff claims the texts from her mother are protected by the attorney-client

privilege because they reflect communications the mother had with Plaintiff’s attorney

about the litigation just nine days before he filed the Complaint. (Doc. 77, at 3). Plaintiff

concedes that her attorney did not send or receive the text messages but stresses that

“[u]nder      certain   circumstances,   the   attorney-client   privilege   can   extend   to



                                               3
communications between non-attorneys who are properly privy to the privileged

information.” (Id.). By way of example, Plaintiff notes that the common interest doctrine

extends the attorney-client privilege to otherwise non-confidential communications

“where the parties undertake a joint effort with respect to a common legal interest.” BDO

Seidman, LLP, 492 F.3d at 815-16. In addition, Plaintiff observes that the presence of a

third party, will not defeat a claim of privilege “when that third party is present to assist the

attorney in rendering legal services.” Jenkins v. Bartlett, 487 F.3d 482, 491 (7th Cir.

2007).

         Plaintiff first suggests that even though her mother is not a party to this lawsuit,

she nonetheless shares a “common interest” in the case such that her communications

with Plaintiff’s attorney did not waive the attorney-client privilege. (Doc. 77, at 4). But

aside from stating generally that her mother “is also represented by Plaintiff’s lawyers,”

(id. at 3), Plaintiff provides no evidence that her mother has any legal interest in the case

whatsoever, either as a potential party or otherwise. See, e.g., Grochocinski v. Mayer

Brown Rowe & Maw LLP, 251 F.R.D. 316, 327 (N.D. Ill. 2008) (quoting Dexia Credit Local

v. Rogan, 231 F.R.D. 268, 273 (N.D. Ill. 2004)) (the common interest doctrine “generally

applies to ‘any parties who have a common interest in current or potential litigation, either

as actual or potential plaintiffs or defendants.’”); Miller UK Ltd. v. Caterpillar, Inc., 17 F.

Supp. 3d 711, 732 (N.D. Ill. 2014) (parties claiming protection under the common interest

doctrine “must share a common legal interest.”) (emphasis in original). The mere fact

that Plaintiff and her mother are family, or that Plaintiff’s mother hopes her daughter

prevails and is interested in the course of the litigation, is insufficient. Swyear v. Fare

Foods Corp., No. 3:16-CV-01214, 2017 WL 3503401 (S.D. Ill. July 12, 2017) (the plaintiff



                                               4
and her mother did not share a common legal interest in a Title VII wrongful termination

and sexual harassment case where there was no evidence that the mother had sought

legal services for such claims). See also Struve v. Gardner, No. 1:19-CV-04581-RLY-

MJD, 2020 WL 9602038, at *4 (S.D. Ind. Dec. 10, 2020) (though the plaintiff’s wife “shares

an interest in the issues at the heart of this litigation, because the resolution of those

issues will affect her household’s financial situation,” that is not sufficient to establish a

common interest in the litigation).

       The cases Plaintiff relies on do not support a different conclusion.            In BDO

Seidman, LLP, the Seventh Circuit made clear that the common interest doctrine “is

limited strictly to those communications made to further an ongoing enterprise.” 492 F.3d

at 816 (citing U.S. v. Evans, 113 F.3d 1457, 1467 (7th Cir. 1997)) (the common interest

rule “is generally invoked in cases involving criminal or civil co-defendants, . . . and related

corporate entities pursuing a joint claim.”) (internal citations omitted). Plaintiff fails to

identify any such enterprise here. She likewise offers no explanation as to how cases

involving communications among corporate employees and their counsel have any

bearing on whether the attorney-client privilege applies to communications between

Plaintiff and her mother concerning the mother’s discussions with Plaintiff’s attorney about

this lawsuit. Compare U.S. v. Dish Network, L.L.C., 283 F.R.D. 420, 425 (C.D. Ill. 2012)

(in the corporate context, the attorney-client privilege extends to “any employee who

communicates with counsel at the direction of corporate superiors regarding matters

within the scope of the employee’s duties for the purpose of securing legal advice.”);

Zitzka v. Village of Westmont, No. 07 C 949, 2009 WL 1346256, at *3 (N.D. Ill. May 13,

2009) (emails privileged where they reflected requests from counsel to obtain information



                                               5
from Village employees); U.S. ex rel. Schutte v. Supervalu, Inc., No. 11 C 3290, 2018 WL

2416588, at *1-2 (C.D. Ill. May 29, 2018) (considering the common interest doctrine in

evaluating, for example, an email between corporate employees).

       Also unavailing is Plaintiff’s assertion that the attorney-client privilege applies to

her mother’s texts because she was conveying legal advice from the attorney as some

sort of agent. (Doc. 77, at 4). The Seventh Circuit has recognized “an exception to the

general rule that the presence of a third party will defeat a claim of privilege when that

third party is present to assist the attorney in rendering legal services.” Jenkins, 487 F.3d

at 491. The exception “applies both to agents of the attorney, such as paralegals,

investigators, secretaries and members of the office staff responsible for transmitting

messages between the attorney and client, and to outside experts engaged to assist the

attorney in providing legal services to the client, such as accountants, interpreters or

polygraph examiners.” Id. (internal quotations omitted). In addition, “this exception

reaches retained experts, other than those hired to testify, when the expert assists the

attorney by transmitting or interpreting client communications to the attorney or

formulating opinions for the lawyer based on the client’s communications.” Id.

       Plaintiff does not indicate who her mother purportedly represents as an agent –

the attorney or her adult daughter, and she provides no evidence or argument to support

either assertion. Nothing in the record suggests that Plaintiff’s mother has any official

role with Plaintiff’s attorney or was retained by counsel to help him to render legal

services. Nor is there any indication that Plaintiff’s mother falls into any of the other

categories of “agents” recognized by the Seventh Circuit. Indeed, Plaintiff provides no




                                             6
explanation at all for why her attorney was speaking with her mother rather than

communicating his advice to Plaintiff directly.

       On the record presented, Plaintiff has not met her burden of demonstrating that

the text messages from her mother are protected by the attorney-client privilege.

       B.      Work Product Doctrine

       Plaintiff argues that she still properly withheld the text messages pursuant to the

work product doctrine.       Rule 26(b)(3)(A), which codifies the work product doctrine,

provides that “a party may not discover documents and tangible things that are prepared

in anticipation of litigation or for trial by or for another party or its representative (including

the other party’s attorney, consultant, surety, indemnitor, insurer, or agent).” FED. R. CIV.

P. 26(b)(3)(A). See also Baxter Int’l, Inc. v. AXA Versicherung, 320 F.R.D. 158, 163 (N.D.

Ill. 2017) (quoting Sandra T.E. v. South Berwyn Sch. Dist. 100, 600 F.3d 612, 618 (7th

Cir. 2010)) (the work product doctrine protects “documents prepared ‘in anticipation of

litigation for the purpose of analyzing and preparing a client’s case.’”). The work product

doctrine “‘is designed to serve dual purposes: (1) to protect an attorney’s thought

processes and mental impressions against disclosure; and (2) to limit the circumstances

in which attorneys may piggyback on the fact-finding investigation of their more diligent

counterparts.’” Baxter Int’l, Inc., 320 F.R.D. at 162-63 (quoting Sandra T.E., 600 F.3d at

622). As with the attorney-client privilege, “[t]he party asserting the work product doctrine

bears the burden of establishing that the doctrine applies to each document as to which

it is asserted.” Id. at 163 (citing Miyano Mach., USA, Inc. v. MiyanoHitec Mach., Inc., 257

F.R.D. 456, 460 (N.D. Ill. 2008)).




                                                7
      Plaintiff once again argues that the texts are protected from disclosure based on

the common interest doctrine. (Doc. 77, at 5) (citing Smithkline Beecham Corp. v. Apotex

Corp., 193 F.R.D. 530, 539 (N.D. Ill. 2000)). For reasons stated previously, this argument

has no merit. Perhaps anticipating this outcome, Plaintiff argues in the alternative that

policy considerations behind the work product doctrine support maintaining the protected

status of the texts despite the involvement of a third party. (Id.). “Because the work-

product doctrine serves to protect an attorney’s work product from falling into the hands

of an adversary, a disclosure to a third party does not automatically waive work-product

protection.” Miller UK Ltd., 17 F. Supp. 3d at 736. Rather, “[a] waiver occurs ‘when the

protected communications are disclosed in a manner that substantially increase[s] the

opportunities for potential adversaries to obtain the information.’” Id. (quoting Appleton

Papers, Inc. v. E.P.A., 702 F.3d 1018, 1025 (7th Cir. 2012)).

      Here, most of the redacted texts from Plaintiff’s mother constitute attorney work

product since they reflect the attorney’s mental thoughts and opinions regarding the

litigation. Moreover, there is no basis for finding a waiver since the disclosure of these

opinions by the attorney to the mother (who in turn shared them in private texts with the

Plaintiff) did not substantially increase the opportunities for adversaries to obtain the

information. Therefore, these portions of the texts were properly withheld and may remain

redacted. Two sentences in the texts, however, do not reveal the attorney’s opinions but

rather the mother’s personal view about her daughter’s feelings. Plaintiff has failed to

demonstrate that these sentences constitute work product that may be withheld. Thus,

Plaintiff must produce the third and fourth sentences of the second redacted text on In

Camera Review _004, and the repetition of those sentences on In Camera Review _005.



                                            8
                                     CONCLUSION

      For the reasons stated above, VanderCook’s Motion to Compel Journal Entries

and Text Message [72, 73] is granted in part and denied in part. Plaintiff is to produce

the portions of the journal and text messages that are not privileged as set forth in this

opinion by July 9, 2021.

                                                ENTER:


Dated: June 29, 2021                            _____________________________
                                                Sheila Finnegan
                                                United States Magistrate Judge




                                            9
